The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2014

                                      No. 04-14-00177-CR

                                     Alejandro Leal PENA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-090168-CRA
                         Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
        On March 27, 2014, appellant’s court-appointed attorney filed a motion to withdraw as
appellate counsel. The motion is GRANTED. Since appellant is indigent, new appellate counsel
must be appointed. It is therefore ORDERED that this appeal is ABATED to the trial court. See
Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may
abate appeals so that trial court can assure appellant has effective assistance of counsel). The
trial court is ORDERED to appoint new appellate counsel and to cause the trial court clerk to file
a supplemental clerk’s record containing documentation of such appointment within fifteen days
from the date this order is signed.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court